EXHIBIT 10.7.1 THE MAJESTIC STAR CASINO, LLC AMENDED AND RESTATED MANAGEMENT INCENTIVE PLAN Purpose and Overview: The Management Incentive Plan is the discretionary portion of the compensation package offered to key executives by The Majestic Star Casino, LLC.As a key member of the management team for The Majestic Star Casino, LLC, you play an important role in the Company’s ability to achieve its goals, most notably:1) developing and maintaining quality and depth at all levels of our management team; 2) attaining the top position in the markets we serve; and, 3) maintaining a high level of guest service. The Management Incentive Program is designed to: qEncourage and reward the attainment of performance results, which extend beyond your essential job responsibilities; qEncourage fiscal responsibility and reward achievement of the Company’s realistic and attainable fiscal year profit and revenue objectives; qMaintain the Company’s commitment to quality guest service; qRetain and recruit talented and forward-thinking key managers who are essential to the continued growth and success of the Company; and qEstablish individual non-financial performance objectives, which are developed by the Plan Participants and their managers, with a year-end evaluation designed to measure the individual accomplishments. What is the Intent of the Plan? Provide executives with a competitive annual incentive that is tied to their position and base compensation. Recognize and reward executives on the overall financial success of the Company. Incentivize executives to achieve a higher individual performance level in critical business areas which are not necessarily measured by financial performance, such as succession planning and development of staff. Revised 12/2008 1 Incentive Plan Highlights: The Management Incentive Plan is built on “success.”The greater the success of the Company, the greater the reward. At the beginning of each year, each property will set an aggressive but attainable financial target, which is the budgeted EBITDA (including the estimate for the bonus). Also, at the beginning of each year, plan participants will establish, with their managers, their non-financial individual performance goals, which will be reviewed at the end of each year in order to evaluate the level of success as it pertains to their individual performance accomplishments. Bonuses for eligible Corporate Executives will be granted in conjunction with each property’s financial goals, which are weighed against the combined individual property’s EBITDA performance to budget; it will also include the accomplishments achieved with their individual non-financial performance goals. Bonuses for eligible Property Executives will be granted in conjunction with their own property’s financial goals, which are weighed against their property’s EBITDA performance to budget; it will also include the accomplishments achieved with their individual non-financial performance goals. Bonus Calculation An employee’s bonus is calculated as follows: Target% increase oractual baseBonus Bonus Xdecrease in X compensation Amount AwardFinancial andearned during plan % Individual Bonusyear Awards Revised 12/2008 2 Target Bonus Award The target bonus awards are a specific percentage of your base salary actually earned during the plan year.Only those team members’ who are in a manager salary band and higher are eligible to participate in the bonus plan.Target bonus awards are determined by your position as outlined below: Salary Band Bonus Target Financial Performance % Individual Accomplishments % EVP/COO 40% 70% 30% SVP 30% 70% 30% VP 30% 60% 40% Director 20% 60% 40% Manager 5% 50% 50% Increase or Decrease in Bonus Awards The amount of your “Financial Performance” bonus will increase if the actual EBITDA is above budgeted EBITDA and decrease if the actual EBITDA is below the budgeted EBITDA.The table below indicates the amount of the increase or decrease in the “Financial Performance” portion of your bonus award. ACTUAL EBITDA AS % OF BUDGETBONUS PAYOUT AS % OF BONUS
